FILED
                            NOT FOR PUBLICATION                            APR 17 2014

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SUKHWINDER SINGH, AKA                            No. 10-72011
Sukhwinder Multani,
                                                 Agency No. A088-517-600
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 11, 2014
                            San Francisco, California

Before: KLEINFELD, NGUYEN, and WATFORD, Circuit Judges.



       Sukhwinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order of removal affirming the

Immigration Judge’s (“IJ”) denial of Singh’s applications for asylum, withholding

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
of removal, and relief under the Convention Against Torture (“CAT”). We review

the agency’s adverse credibility finding for substantial evidence, applying the

standards created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039–40 (9th Cir. 2010). Where, as here, the BIA reviewed the IJ’s decision for

clear error, we “look to the IJ’s oral decision as a guide to what lay behind the

BIA’s conclusion.” Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008)

(quotation marks and citation omitted). We have jurisdiction under 8 U.S.C. §

1252, and we deny the petition for review.



      Substantial evidence supports the adverse credibility finding. See 8 U.S.C. §

1252(b)(4)(B) (“[A]dministrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary.”). The IJ

assessed the “totality of the circumstances” and provided “specific and cogent”

reasons, which the BIA adopted. See Shrestha, 590 F.3d at 1043–44. Singh’s

testimony that he was born on May 8, 1980 is inconsistent with the age listed on

his Indian driver’s license, the age listed on his election card, the date of birth

listed on his school examination certificate, and the date of birth Singh gave to the

asylum officer who interviewed him. In addition, Singh’s testimony as to his place

of birth is inconsistent with the translated birth certificate he provided, which says


                                            2
that he was born in a different town. These are not trivial inconsistencies. See id.

at 1044. Rather, they cast doubt upon Singh’s identity. See Kalouma v. Gonzales,

512 F.3d 1073, 1079 (9th Cir. 2008) (“Part of [the applicant’s] case . . . must be

satisfactory proof of his refugee status in which identity operates as an element.”).

The IJ and BIA appropriately considered Singh’s explanations for the

inconsistencies, see Shrestha, 590 F.3d at 1044, and the explanations do not

compel a contrary conclusion. See 8 U.S.C. § 1252(b)(4)(B). Because the

inconsistencies discussed above are sufficient to support the adverse credibility

finding, we need not consider whether the BIA erred in considering Singh’s failure

to provide his passport. See Wang v. INS, 352 F.3d 1250, 1259 (9th Cir. 2003).



      Singh’s asylum and withholding of removal claims fail in the absence of

credible testimony. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

The CAT claim also fails because it is based on the same testimony found not

credible, and Singh did not identify any other evidence that shows it is more likely

than not that he would be tortured if returned to India. See id. at 1156–57.



      The petition is DENIED.




                                          3